Citation Nr: 0708863	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  00-08 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
post-operative residuals of anterior cruciate ligament (ACL) 
repair, other than arthritis, for the period prior to October 
14, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel
INTRODUCTION

The appellant had service with the United States Army 
National Guard, including periods of active duty for 
training, from 1990 to 1999.

This appeal to the Board of Veterans Appeals (Board) arises 
from a September 1999 rating action of the RO in Baltimore, 
Maryland that granted service connection and assigned an 
initial 20 percent rating for post-operative residuals of 
right anterior cruciate ligament repair, effective May 21, 
1999.  A Notice of Disagreement with the initial rating 
assigned was received in November 1999, and a Statement of 
the Case (SOC) was issued subsequently that month.  A 
Substantive Appeal was received in March 2000.  Supplemental 
SOCs (SSOCs) were issued in April 2001 and October 2002, 
reflecting the RO's continued denials of an initial rating in 
excess of 20 percent.

In an April 2000 rating decision, the RO granted service 
connection and assigned a separate 10 percent rating for 
arthritis, right knee, effective January 28, 2000.  By a 
March 2001 rating decision, the RO continued the separate 10 
percent rating for arthritis, right knee, but assigned an 
earlier effective date of May 21, 1999.  The veteran has not 
appealed the assigned rating for arthritis.

In August 2003, the appellant's claims file was transferred 
to the Roanoke, Virginia RO, reflecting his change of 
residence to that state.

In April 2004, the appellant testified during a hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of the hearing is of record.

In July 2004, the Board remanded this matter to the RO for 
further action.  After accomplishing the requested action, 
the RO granted a temporary total rating, then continued the 
denial of the claim for an initial rating in excess of 20 
percent (as reflected in the September 2005 rating action and 
SSOC), and returned this matter to the Board for further 
appellate consideration.

In March 2006, the Board granted a 30 percent rating for 
post-operative right ACL  repair, other than arthritis, from 
October 14, 2004, the date of a VA examination showing an 
increase in disability, and remanded to the RO the matter of 
an initial rating in excess of 20 percent prior to October 
14, 2004, to the RO for further action.  After accomplishing 
the requested action to the extent possible, the RO denial 
the claim for an initial rating in excess of 20 percent prior 
to October 14, 2004 (as reflected in the September 2006 
SSOC), and returned this matter to the Board for further 
appellate consideration.
  
Because the remaining matter on appeal involves a request for 
a higher initial rating following the grant of service 
connection, the Board has characterized the claim in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service-connected 
disability). 

[Parenthetically, the Board notes that the RO has assigned 
several periods of temporary total ratings for right knee 
disability: from January 28, 2000, through February 29, 2000; 
from July 6, 2001, through August 30, 2001; and from December 
29, 2003 through January 31, 2003. Therefore, the Board's 
consideration of the claim for an initial higher rating 
necessarily excludes the time periods for which the temporary 
total ratings were in effect.]

As a final preliminary matter, the Board notes that medical 
evidence of record reflects x-ray evidence of additional 
degenerative changes in the right knee with notations that 
pain on motion may be osteoarthritic in nature.  The Board 
construes this evidence as raising an informal claim for an 
increased rating for service-connected arthritis of the right 
knee.  As the RO has not yet adjudicated this matter, it is 
not properly before the Board, and is referred to the RO for 
appropriate action.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Prior to October 14, 2004, competent medical evidence 
reflects no more than overall moderate instability as a post-
operative residual of right ACL repair, other than arthritis. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for post-operative residuals of right ACL repair, other than 
arthritis, for the period prior to October 14, 2004, have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, 
Diagnostic Codes 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim for an initial 
rating in excess of 20 percent for post-operative residuals 
of ACL repair, other than arthritis, for the period prior to 
October 14, 2004, has been accomplished.

Through July 2004 and March 2006, post-rating notice letters, 
the RO notified the appellant and his representative of VA's 
responsibilities to notify and assist him in his claim and of 
what was needed to establish entitlement to initial higher 
ratings-evidence that his service-connected right knee 
disability had worsened.  Thereafter, they were afforded 
opportunities to present information and/or evidence in 
support of the claim.  Hence, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support his claim for a higher initial 
rating and has been afforded ample opportunity to submit such 
information and evidence.

The Board also finds that RO letters sent to the appellant in 
July 2004 and March 2006 satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)). In those letters, 
the RO notified the appellant that VA was required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO 
identified evidence that had been added to the record and 
asked the appellant to identify and provide the necessary 
releases for any medical providers from whom he wanted the RO 
to obtain evidence for consideration.  In this regard, the 
July 2004 letter informed the appellant of the specific need 
to obtain private medical records of the treatment and/or 
evaluation for his right knee from J. Klimkiewicz, M.D. at 
Georgetown University Hospital, from December 2003 to the 
present.  The appellant was requested to complete an enclosed 
VA form for authorization and consent for release of 
information so that the RO could obtain these records.  
Although the appellant responded to the RO's July 2004 
letter, he only authorized release of his December 2003 
operative report authored by Dr. Klimkiewicz, which was 
already of record and for which he attached an additional 
copy.  In the March 2006 letter, the RO reiterated the same 
request as before in the July 2004 letter and this time also 
informed the appellant that the Board remand indicated that 
he had received treatment from Dr. J. Klimkiewicz, to clarify 
that the request was for the doctor's medical records other 
than the December 2003 operative report.  The letter also 
suggested that the appellant may want to obtain these records 
and submit the information himself.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
appellant of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim(s). As explained above, all four content of notice 
requirements have been met in the instant appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.

In the matter now before the Board, the documents 
substantially meeting the VCAA's notice requirements-
addressed above-were provided to the appellant after the 
September 1999 rating action on appeal.  However, such makes 
sense, inasmuch as the VCAA was not enacted until  November 
2000.  Moreover, the Board finds that any delay in issuing 
section 5103(a) notice was not prejudicial to the appellant 
because it did not affect the essential fairness of the 
adjudication, in that the claim was fully developed and re-
adjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d (Fed. Cir. 2006). As indicated above, the appellant 
has been notified of what is needed to substantiate his 
claim, and afforded numerous opportunities to present 
information and/or evidence in support of the claim.  After 
the most recent, post remand RO notice letter in March 2006, 
which specifically informed the appellant that all 
outstanding medical records from Dr. Klimkiewicz for the 
treatment and/or evaluation of his right knee from December 
2003 to the present were needed and his assistance was 
requested in order to obtain this records, the appellant was 
afforded yet another opportunity to furnish information 
and/or evidence pertinent to the claim for an initial rating 
in excess of 20 percent for his right knee disability on 
appeal, for the period prior to October 14, 2004.  Indeed, 
the appellant did not respond to the RO's March 2006 letter, 
and no additional information or evidence appears 
forthcoming.  After six month's time, the RO readjudicated 
the appellant's claim on the basis of all the evidence of 
record in September 2006 (as reflected in the SSOC).

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
See also Mayfield v. Nicholson,20 Vet. App. 537 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).

In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that, in rating cases, a claimant must be informed of 
the rating formula for all possible schedular ratings for an 
applicable rating code. In this appeal, the Board notes that 
this was accomplished in the SOC and SSOCs, and that this 
suffices for Dingess/Hartman.  Additionally, in 
Dingess/Hartman, the Court also stated that VA notice must 
include information regarding the effective date that may be 
assigned; and in this appeal the appellant and his 
representative have been provided the applicable criteria in 
the July 2006 notice letter.  As with the letters addressed 
above, the timing of the notice meeting Dingess/Hartman 
(after the rating action on appeal) is not shown to be 
prejudicial to the appellant.  In any event, as the Board's 
decision denies the claim for an initial higher rating prior 
to October 14, 2002,  there is no rating or effective date to 
be assigned.  Hence, there is no possibility of prejudice to 
the appellant under the notice requirements of 
Dingess/Hartman. 

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the appellant in connection with the 
claim on appeal.  The RO, on its own initiative as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate the appellant's claim. The 
RO has obtained the appellant's service medical records, VA 
medical records, and private medical records. The RO also has 
arranged for the appellant to undergo VA examinations in 
connection with his claim in July 1999, February 2001, July 
2002, and October 2004; reports of those examinations are of 
record.  Moreover, the appellant has been given the 
opportunity to submit evidence and argument to support his 
claim, which he has done.  The appellant also testified at a 
hearing before the undersigned in April 2004; a transcript of 
the hearing is of record.  The record also presents no basis 
for further developing the record to create any additional 
evidence to be considered in connection with the claim on 
appeal

The Board points out that it was during the April 2004 
hearing before the undersigned that the appellant testified 
to receiving follow-up treatment and/or evaluation with Dr. 
Klimkiewicz after his December 2003 right knee surgery.  He 
stated that he saw Dr. Klimkiewicz for his right knee in 
January 2004, March 2004, and indicated that he had future 
appointments with him as well.  As noted above, both in July 
2004 and March 2006, the RO requested that the appellant 
specifically authorize the RO to obtain the treatment and/or 
evaluation records pertaining to his right knee from Dr. 
Klimkiewicz, from December 2003 to the present, and furnished 
him VA Form 21-4142s (Authorization and Consent to Release 
Information) for this purpose.  Furthermore, the appellant 
has been put on notice that he should submit pertinent 
evidence in his possession.  In this case, the appellant has 
not returned pertinent release forms, nor has he submitted 
the treatment records from Dr. Klimkiewicz; hence, the 
appellant has not provided a means for the RO to obtain Dr. 
Klimkiewicz's outstanding records that he identified during 
the hearing.  Under these circumstances, the Board finds that 
no further duty to assist is owed the appellant.  See, e.g., 
Wood v. Derwinski, 1 Vet. App. 190, 193 (holding that the 
duty to assist is not always a one way street).

Under these circumstances, the Board finds that there is no 
prejudice to the appellant in proceeding, at this juncture, 
with an appellate decision on the claim on appeal.

II.  Background

A July 1999 VA examination report revealed that the appellant 
injured his knee in 1993 that required arthroscopic surgery.  
At that time, a torn medial meniscus was found and removed.  
A subsequent surgery revealed a torn anterior cruciate 
ligament and in 1997 the appellant had total reconstruction 
of the knee.  The appellant complained that his situation now 
was much worse.  He reported constant pain, limited range of 
motion, an inability to run, locking and swelling.  On 
examination, the right knee showed crepitus and also 2+ 
periarticular edema as compared to the left side.  The joint 
was lax and there was moderate instability, but no effusion.   
Range of right knee motion was recorded as flexion to 90 
degrees, extension to 15 degrees short of full.  The 
diagnosis was degenerative arthritis of the right knee, 
status post three surgeries.  

By a September 1999 rating decision, the RO granted service 
connection for right knee disability and assigned an initial 
20 percent disability rating, effective May 21, 1999, the 
date of the claim.  

An October 1999 MRI revealed degenerative changes of the 
posterior horn of the lateral meniscus.  The impression was 
status-post ACL repair with graft intact, vertical tear 
through the posterior horn of the medial meniscus extending 
from the superior to the inferior articular surface; small 
vertical tear of the posterior horn of the lateral meniscus; 
small osteochondral fracture of the lateral femoral condyle; 
and small effusion.  

A January 2000 operative report from Shady Grove Adventist 
Hospital reflects that the appellant underwent arthroscopic 
debridement of the right knee.  The procedure description 
noted that the patella tracked well, but there was some 
chondromalacia change on the patella median ridge that was 
not too severe.  The trochlear groove was normal and the 
tracking was satisfactory.  Negative Lachman test and a 
negative flexion rotation drawer sign and good extension was 
achieved.  The post operative diagnoses were anterior 
cruciate ligament deficiency, right knee; status post 
hamstring autograft with mild arthritis; medial femoral 
condyle with no evidence of significant meniscal tear; and 
patellofemoral arthritis grade 3; right knee. 

In the appellant's March 2000 substantive appeal, he asserted 
that, based on his current symptoms he should be granted a 30 
percent rating.  

In an April 2000 decision, the RO granted a separate 10 
percent disability rating for arthritis. 

A June 2000 medical record from the Orthopedic Center in 
Rockville, Maryland, reflects that the appellant was seen for 
recurrent pain and discomfort in his right knee followed by 
some inflammatory symptoms and warmth and slight swelling.  
On examination, the appellant could walk, but had a slight 
lack of full extension of the knee. The right knee was warm 
and had a slight boggy synovitis, but no prominent effusion.  
The appellant's joint remained stable.  Meniscal signs were 
negative.  The appellant did not have prominent atrophy.  The 
assessment was inflammation and dysfunction, status post ACL 
reconstruction.   

A September 2000 private medical record from John Hopkins 
reflects that the appellant complained of right knee pain.  
The assessment was painful degenerative joint disease, right 
knee status post ACL reconstruction.  

In a September 2000 letter, Andrew J. Cosgarea, M.D., from 
John Hopkins department of orthopedic surgery stated that he 
saw the appellant for a second opinion regarding right knee 
pain.  The appellant complained of a sense of instability and 
chronic aching pain in his right knee.  Dr. Cosgarea stated 
that the appellant described what sounded like pseudo-giving 
way episodes, the appellant had the same sense of instability 
whether he was wearing an ACL brace or not.  On physical 
examination, the appellant had a trace positive Lachman with 
a firm end point.  Negative lateral pivot shift.  Knee range 
of motion was 0/0/128 compared to 3/0/140 on the left side.  
He had moderate effusion present.  There was no increased 
warmth or erythema present.  No palpable bogginess or signs 
of significant inflammation.  X-rays demonstrated mild 
diffuse degenerative changes as well as some femoral and 
tibial tunnel osteolysis.  The doctor indicated that he 
suspected the majority of the appellant's pain was 
osteoarthritic in nature.  He did not believe that his 
instability symptoms were secondary to ligamentous laxity, 
but rather likely due to quadriceps atrophy and weakness. 

A February 2001 VA examination reflects that the appellant 
complained of daily right knee pain and stiffness as well as 
his knee giving out several times a week.  On physical 
examination, the right knee was intact with multiple small 
arthroscopic scars peri patellar healed with good adherence.  
The knee was non tender to palpation, crepitus positive, 
without instability and without edema.  Passive flexion to 
134, active flexion, times 2 repetitions to 134 flexion and 
active with resistance to 134 flexion; all to 0 extension.  
"Tightness" localized retro patellar during all range of 
motions (ROMs)during upper 25 percent of extension ROMs.  His 
endurance was good and there was no incoordination.  Flare-
ups were noted as likely increased "tightness" with 
decreased ROM and endurance.  The diagnosis was right knee 
status post ACL repair and right knee with tendinitis.  

In a July 2001 operative report from Georgetown University 
Hospital, Dr. Klimkiewicz noted that indications for the 
diagnostic arthroscopy were the appellant's complaints of 
pain and persistent instability, even after previously 
undergoing several arthroscopies revealing that the graft 
appeared to be intact on each occasion.  Range of motion 
testing in the operating room revealed three to five degree 
loss of extension and flexion limited by 5 to 10 degrees.  
The appellant demonstrated a grade 1 locking with a good 
endpoint.  No evidence of a pivot shift, no evidence of 
varus/valgus posterior instability and no evidence of 
posterolateral instability was noticed.  Upon incisions, the 
patella appeared to be well seated without any significant 
tilt under subluxation.  The postoperative diagnosis was 
status post anterior cruciate ligament reconstruction with 
grade IV chondral injury, lateral femoral condyle and 
impingement anterior cruciate ligament graft.  

In an August 2001 statement, the appellant asserted that the 
condition of his right knee is not only physically 
debilitating, but has affected his job performance and has 
been a constant limitation to his normal life activities.  

A July 2002 VA examination report reflects that the appellant 
complained of pain flare-ups of the right knee on bearing 
weight such as walking or standing and that prolonged sitting 
(i.e. while driving) also causes flare-ups of pain.  He 
complained of stiffness in the knee and that his knee tended 
to lock.  The appellant was on medication for knee pain and 
had hinged knee braces, but he did not have them on the day 
of the examination.  The examiner noted that the appellant's 
gait was slow and stiff.  On examination, there was moderate 
soft tissue swelling over the knee and tenderness to 
palpation on patellar compression and along the joint line.  
He had active flexion from 8 to 110 degrees and passive 
flexion from 8 to 115 degrees.  Extension was 8 degrees short 
of 0.  There was crepitus during movements of the knee and 
all movements were performed slowly with a lot of guarding 
with pain during the entire range of motion.  There was no 
evidence of weakened movement against resistance.  Muscle 
strength of grade 5/5.  Anterior drawer test, McMurray's 
test, and test for lateral instability were negative.  The 
diagnosis was ACL reconstruction of the right knee with x-ray 
evidence of moderate degenerative changes.  

A December 2003 Georgetown University Hospital operative 
report reflects that the appellant presented to Dr. 
Klimkiewicz's office with complaints of pain and swelling 
localized to the right knee region.  An examination under 
anesthesia demonstrated negative 3 degrees of full extension, 
flexion to 130 degrees.  He demonstrated minimal bogginess, 
no effusion localized to his knee.  He had mild pivot glide.  
No significant Lachman and no posterior drawer.  He had no 
significant varus/valgus or posterolateral instability.  Upon 
making an incision, there was quite a bit of scar tissue 
secondary to prior surgeries which were debrided.  The 
undersurface of the patella demonstrated no significant 
pathology and there was no significant maltracking.  He had 
some grade 2, early grade 3, changes in the trochlear groove 
region; these were not unstable to arthroscopic probing.  The 
medial compartment demonstrated no significant interval 
change since the appellant's most recent arthroscopy.  The 
ACL was really unchanged.  The lateral compartment showed a 
meniscus that appeared to be intact with no significant 
interval change.  The appellant showed what appeared to be 
some instability localized at the region of a prior 
microfracture which was debrided.  

During the April 2004 Board hearing, the appellant testified 
that he had constant right knee pain. The appellant testified 
that he had to wear his brace every day for stability because 
he right knee gave out two to four times daily..  He stated 
that even with the brace, his right knee still gives out on 
him.  In response to questioning, the appellant stated that 
his knee gave out laterally forward and that when he was 
walking his knee would lock up.  The appellant testified that 
he worked as an auto appraiser and that he could not get 
promoted to doing home appraisals because that required 
climbing ladders and roofs.  The appellant stated he could 
drive without any problems and that he drove a lot, but if he 
was driving for a long period when he got out of the car his 
knee was stiff and painful.  The appellant testified that he 
needed the December 2003 surgery because of right knee 
instability and swelling and that since the surgery he 
continued to have swelling as a routine problems.  He 
testified that  Dr. Klimkiewicz was his surgeon and also his 
treating physician.  He stated that he followed up with Dr. 
Klimkiewicz in January 2004, about 3 weeks after the surgery, 
and most recently about 3 weeks prior to the hearing.  The 
appellant indicated that he had another appointment with Dr. 
Klimkiewicz scheduled for a future date.   

An October 14, 2004 VA examination report reflects that the 
appellant complained of locking, instability, pain, swelling, 
knee "pops," and pain on motion.  He wore a custom made 
brace.  The objective findings showed that the appellant had 
a swollen right knee, tenderness along the mid lateral right 
knee, and that he walked with a limp.  The examiner felt a 
"clunking" sensation inside the right knee joint on 
movement, which he stated could result in some instability.  
He also opined that the right quadriceps muscles showed some 
atrophy, and this probably resulted in instability of the 
right knee joint.  In addition, the examiner stated that the 
appellant's inability to fully extend his right knee would 
likely contribute to some instability of his right knee 
joint.  He assessed the post surgical right knee residuals 
other than arthritis as moderate in degree.

III.  Analysis

Disability evaluations are determined by comparing a 
appellant's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
appellant.  38 C.F.R. § 4.3.

The appellant's entire history is to be considered when 
making disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required.  See Fenderson, 12 Vet. App. at 126.

The RO assigned the initial 20 percent rating for the 
veteran's ACL repair residuals, other than arthritis, under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5257 (2006).  Under that diagnostic code, recurrent 
subluxation or lateral instability resulting in slight 
overall impairment warrants a 10 percent rating.  A 20 
percent rating requires moderate  impairment.  A 30 percent 
rating-the maximum rating assignable under that diagnostic 
code-requires severe impairment.  Id. 

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its  
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as "mild" 
or "moderate" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

Considering the aforementioned evidence in light of the 
above, the Board finds that the record presents no basis for 
assignment for more than the current 20 percent rating for 
the right knee disability under consideration.  

Collectively, the medical evidence of record demonstrates 
that prior to October 14, 2004, the veteran's post-operative 
residuals of anterior cruciate ligament (ACL) repair, other 
than arthritis does not more nearly approximate the severe 
level of disability required for a higher evaluation than the 
moderate level of disability contemplated by the assigned 20 
percent rating for this time period.  In fact, the July 1999 
VA examination report is the only evidence during this time 
period that the veteran had moderate instability.  

After the January 2000 arthroscopic debridement of the right 
knee, VA and private medical findings indicate that that 
there was no evidence of pivot shift, no evidence of weakened 
movement, and no evidence of instability up until the 
December 2003 operative report authored by Dr. Klimkiewicz 
reflecting that there was some instability localized at the 
region of a prior microfracture which was debrided.  The 
Board points out, as noted above, the veteran failed to 
respond to the RO's requests to assist with obtaining private 
treatment records from Dr. Klimkiewicz from December 2003 to 
the present, thus evidence that might have been helpful in 
ascertaining whether an initial rating in excess of 20 
percent prior to October 14, 2004 might be warranted was not 
obtained.  Moreover, while the veteran's activities have been 
restricted to some degree by pain, he appeared to be able to 
walk normally and drive a car for long distances, using a 
brace and no other ambulatory aids.  In sum, there is no 
medical evidence for the period prior to October 14, 2004 
indicative of severe instability or subluxation so as to 
warrant the assignment of the maximum 30 percent rating under 
DC 5257.  

The veteran has presented evidence, including sworn 
testimony, to the effect that his right knee is prone to 
swelling, locking and loss of range of motion; however, it is 
readily apparent from his testimony and a September 2000 
private medical opinion that his primary right knee complaint 
relates to pain, not to instability, and that functional loss 
due to pain (as it affects his range of motion), has already 
been separately rated as arthritis, based on limitation of 
motion.  In this regard, the Board notes the veteran's 
representative contentions from the February 2007 post-remand 
brief that consideration should be given to the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 (2006) pertaining to 
functional impairment due to pain or weakness.  See also 
DeLuca v.  Brown, 8 Vet. App. 202 (1995).  In the first 
instance, this argument fails in light of the fact that the 
veteran is already separately rated for arthritis, of the 
right knee based upon X-ray findings and painful motion under 
38 C.F.R. § 4.71a , Diagnostic Code 5010 (2006).  See also 
38 C.F.R. § 4.59 (2006).  Thus, consideration of pain as it 
relates to limitation of motion would constitute pyramiding 
because the veteran would be compensated twice for the same 
manifestations.  See 38 C.F.R. § 4.14 (2006); Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  Furthermore, 
Diagnostic Code 5257 is not based on limitation of motion; 
hence, these  provisions could not provide a basis for an 
increased evaluation under that diagnostic code.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  The Board finds that there is 
simply no persuasive evidence that right knee instability, in 
and of itself, causes the veteran a  "severe" degree of 
disability prior to October 14, 2004, to warrant assignment 
of a higher rating. 

The Board has considered the applicability of alternative 
diagnostic codes for evaluating the veteran's right knee 
instability, but finds that no higher rating is assignable.   
Since there is no evidence of removal or dislocation of the 
cartilage, the veteran does not warrant a rating under 
Diagnostic Code 5258 or 5259, and  neither of these codes 
provides for a rating higher than 20 percent.

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally,  
the Board finds that the record does not reflect that, any 
point prior to October 14, 2002, the veteran's right knee 
disability under consideration reflected so exceptional or 
unusual a disability as to warrant the assignment of a higher 
rating on an extra-schedular basis.  See 38 C.F.R. §  
3.321(b)(1) (2006)(cited to in the March 2001 SSOC).  There 
is showing of frequent hospitalization for the knee 
instability or objective evidence of marked interference with 
employment (i.e., beyond that contemplated in the assigned 
rating).  While the veteran asserted that he works as an 
automobile appraiser which requires a lot of driving, and 
that he experiences stiffness and wears a knee brace, such is 
not inconsistent with the initial 20 percent assigned, and 
does not demonstrate greater impairment.  There also is no 
evidence that this right knee disability under consideration 
has otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence of 
any of the factors outlined above, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 157, 
158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96(1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227  (1995).

For all the foregoing reasons, the Board must conclude that 
there is no basis for staged rating for post-operative 
residuals of ACL repair, other than arthritis, affecting the 
right knee, pursuant to Fenderson, and that the claim for an 
initial rating in excess of 20 percent prior to October 14, 
2004 for the disability under consideration must be denied.  
In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990). 




ORDER

An initial rating in excess of 20 percent prior to October 
14, 2004 for post-operative residuals of ACL repair, other 
than arthritis, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


